Citation Nr: 1511884	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-36 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include: a nervous condition, a mood disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 until October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Additional evidence received since the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The issues of entitlement to service connection for hypertension and service connection for bilateral hearing loss have been raised by the record (in a September 1993 statement and on page 9 of the February 2015 Board hearing transcript, respectively), but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In January 1972, the Veteran filed a claim for entitlement to service connection for a nervous condition.  In a March 1972 rating decision, the Veteran's claim for entitlement to service connection for a nervous condition was denied.  This decision was not appealed within one year and became final.

2. In September 1993, the Veteran submitted a claim for to re-open his claim for service connection for a nervous condition.

3. In October 1993, the Veteran was sent a letter requesting evidence regarding his claim to re-open his claim for service connection for a nervous condition.  The Veteran did not respond within a year of receiving this letter and his claim was determined to be abandoned.

4. The evidence received since the March 1972 rating decision as to the issue of service connection for an acquired psychiatric disorder is relevant and not cumulative of facts previously considered.

5. In May 2008, the Veteran sought psychiatric treatment and was assessed with symptoms of depression, anxiety, insomnia, and poor energy.  

6. In August 2008, the Veteran was diagnosed with a mood disorder, which was manifested through depressive symptoms and anxiety.

7. The evidence of record demonstrates that the Veteran's mood disorder is likely related to the Veteran's active service.        
 

CONCLUSIONS OF LAW

1. The March 1972 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2. New and material evidence having been received; the claim to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for service connection for an acquired psychiatric disorder, to include: a mood disorder have been met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection 

In a March 1972 decision, the RO in Atlanta, Georgia denied service connection for a nervous condition because it was determined that the Veteran had a constitutional or developmental abnormality, which was not a disability under the law.  The Veteran did not express disagreement with this decision within one year, and the decision became final.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

Evidence of record at the time of the March 1972 decision included: the Veteran's physical examinations at entrance and separation from service, a narrative summary from his treatment at the naval hospital in Portsmouth, VA, and other service treatment records.

Evidence submitted after the March 1972 decision includes VA treatment records and a statement from the Veteran's VA mental health physician.  These records indicate that the Veteran has been diagnosed with a disability, a mood disorder, which has been related to the Veteran's service.  

While cognizant that the Veteran was originally denied service connection for a nervous condition, in light of the diagnosis of a mood disorder, the Board has recharacterized the Veteran's claim as listed on the title page.  See Clemons v. Shinseki, 23 App. 1 (2009) (the scope of the claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The evidence relates to the reason the Veteran's claim for service connection was previously denied and raises a reasonable possibility that the claim could be substantiated.  The Board finds that new and material evidence has been presented. Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Service Connection Claims, Generally

The Veteran contends that he is entitled to service connection an acquired psychiatric condition related to an incident in November 1970 where a friend, known with the same nickname as the Veteran, was lost at sea.  The Board finds that upon review of the evidence that the Veteran's has a current mood disorder that is related to his active service.

During his Board hearing, the Veteran stated that he was assigned to the USS Independence (CVA-62) along with a friend from boot camp.  This friend's given name happened to be similar to the Veteran's and they both went by the same nickname.  In November 1970, this friend went missing while the ship was at sea.  After the friend was missing for a period of time, a group of individuals were sent to search for the Veteran's friend.  During this process, the Veteran was mistaken for his friend because they went by the same name.  The Veteran reported that he was interrogated for several hours as if he had been absent without leave in foreign waters.  Eventually, the Veteran's friend was determined to be missing in action and presumed dead due to falling overboard.  

After the Veteran found out that his friend had been determined to be missing in action due to possibly falling overboard, he reported that he developed a problem being around water and heights.  He "couldn't look down off a ship or any building or anything.  [He] couldn't do it anymore."  Service treatment records report that the Veteran began having frequent nightmares regarding being on the ship and falling off the ship.  He developed symptoms of anorexia, insomnia, and became hesitant to even walk on the gangplank.  During this period of service in the Mediterranean Sea, the Veteran reported that he spent over $300 dollars on long distance calls due to his nervousness.  When the Veteran learned in August/September 1971 that the ship was returning to the Mediterranean Sea, he had an anxiety reaction and was hospitalized at the Portsmouth Naval Hospital from September 10, 1971 to September 15, 1971.  

The Veteran was diagnosed with an emotionally unstable personality with an acute anxiety reaction.  After he was medically discharged from service, he applied for service connection for his condition on more than one occasion but he was informed that he did not have a current disability for which service connection was available.  However, since that time, the Veteran has been diagnosed with a mood disorder with symptoms of anxiety and depression.  The Veteran's physician provided an opinion that stated the following regarding his condition:

He describes a longstanding history of anxiety spectrum symptoms associated with the traumatic events that occurred during his military service.  He carries a diagnosis of a mood disorder... [and] has an overlap of the anxiety and depressive symptoms... [The Veteran] subsequently developed problems at sea, and was hospitalized psychiatrically at the Portsmouth Naval Hospital... [The Veteran continues to have severe occupational and social impairments due to his mental health problems.    

The Veteran has also provided statements from his ex-wife and daughter, who report that the Veteran has had symptoms of recurrent nightmares and aquaphobia since his active service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Upon review of the Veteran's claims file, the Board finds that service connection for an acquired psychiatric disorder, to include a mood disorder, is warranted.  Since the Veteran's initial application for service connection for a "nervous condition," the Veteran has been seeking service connection for his symptoms of anxiety, depression, and sleeping problems that developed in relation to his active service.  Although the Joint Services Records Research Center (JSRRC) was not able to verify the other service member falling overboard, the Veteran submitted evidence that there were three service members with similar names on board the ship.  Furthermore, his account of events has been consistent since service.  Significantly, the Veteran was treated for anxiety reaction during service and he provided an April 2010 opinion indicating the anxiety symptoms stemmed from events that occurred during service.   While some of the evidence of record indicates that the Veteran's current mental condition is secondary to his other health problems, the Board places more weight on April 2010 opinion provided by the Veteran's mental health physician.  This opinion discusses the history of the Veteran's condition and accounts for the lay testimony provided by the Veteran and his family members.  Accordingly, the Board finds that the Veteran should be granted service connection for an acquired psychiatric disorder, to include a mood disorder.  

The Board has considered the possibility that the Veteran's condition pre-existed service, however, no mental disorder was "noted" at entry to service and the evidence of record does not clearly and unmistakably establish that the Veteran's condition pre-existed his active service and was not aggravated by his active service.  See 38 C.F.R. 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  To the extent service records diagnosed a personality disorder, the Board notes that no subsequent records reflect a diagnosis of a personality disorder.  The record does not indicate that the Veteran had nightmares or a fear of heights prior to his entry to service and further the records from the Veteran's mental health physician indicate that if the condition did pre-exist service, then it was at the very least exacerbated by his active service.  

Accordingly, after reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current acquired psychiatric disorder manifested itself during his active service and service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, to include: a mood disorder is granted. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


